DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/24/19; 9/26/19; 3/24/20; 3/30/21 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "administer neuromodulation stimulation" in lines 26-27.  There is vague as it is unclear if this is the same or different limitation as the “administer neuromodulation stimulation” in lines 10-11.
Claim 7 recites the limitation "administer neuromodulation stimulation" in line 30.  There is vague as it is unclear if this is the same or different limitation as the “administer neuromodulation stimulation” in line 21.
Claim 13 recites the limitation "administer neuromodulation stimulation" page 25, line 5.  There is vague as it is unclear if this is the same or different limitation as the “administer neuromodulation stimulation” in page 24, lines 25-26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oweiss et al. (U.S. Pub. 2011/0307079 hereinafter “Oweiss”).
Regarding claims 1, 7 and 13, Oweiss discloses a system/method/computer readable medium for an enhanced brain-machine interface with neuromodulation, the 
Regarding claims 2, 8 and 14, Oweiss further discloses wherein the signals of interest comprise at least one of neural signals and environmental signals (e.g. Figs. 1a, 3-4, 6; ¶109; EEG data).
Regarding claims 3, 9 and 15, Oweiss further discloses wherein the neuromodulation stimulation is one of auditory, visual, and electrical stimulation (e.g. Figs. 3 and 6; “visual and somatosensory feedback”).
Regarding claims 5, 11 and 17, Oweiss further discloses wherein the controllable device is a prosthetic limb (e.g. Figs. 3 and 6; “Robotic Prosthetic Arm”).
Regarding claims 6, 12 and 18, Oweiss further discloses  wherein the one or more neural sensors comprises one or more electrodes configured to perform at least one of sensing and applying stimulation (e.g. ¶¶106-111).
Conclusion
Claims 4, 10 and 16 are rejected under 112(b) only, but would be allowable if the independent claims were cured of the 112 deficiencies and the claims were further rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REX R HOLMES/Primary Examiner, Art Unit 3792